Exhibit 10.1

[g126271kc01i001.jpg]

 

EARLY PURCHASE PROGRAM

ADDENDUM TO LOAN PURCHASE AGREEMENT

 

This Early Purchase Program Addendum to Loan Purchase Agreement (the “Addendum”)
is made and entered into as of May 1, 2009 by and between Bank of America, N.A.
(“Bank of America”) and Home Loan Center, Inc. (“Seller”).  This Addendum
supplements that certain Loan Purchase Agreement dated April 16, 2002  by and
between Bank of America and Seller (including any and all Commitments,
Amendments, Addenda, and Assignments related thereto, collectively, the “Loan
Purchase Agreement”).  All capitalized terms used in this Addendum and not
otherwise defined herein shall have the same meanings as set forth in the Loan
Purchase Agreement and/or the Bank of America Correspondent Lending Seller’s
Guide (the “Guide”), as applicable.

 

RECITALS

 

A.                                   Pursuant to the Loan Purchase Agreement,
Bank of America may, from time to time, purchase mortgage loans from Seller
subject to the terms and conditions set forth therein.

 

B.                                     Pursuant to that certain Master
Repurchase Agreement (the “Repurchase Agreement”) dated May 1, 2009 by and
between Bank of America and Seller, Bank of America may, from time to time,
purchase mortgage loans from Seller subject to the terms and conditions set
forth therein (such loans, the “Repurchase Loans”).

 

C.                                     Bank of America and Seller now desire to
supplement the Loan Purchase Agreement to allow for the early purchase and sale
of certain EPP Loans (as defined below), including certain of the Repurchase
Loans, prior to delivery of certain mortgage loan documents.  The early purchase
and sale of such EPP Loans hereunder shall be referred to herein as the “Early
Purchase Program.”

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank of America and Seller hereby agree as follows:

 

1.                                       Eligible Loans.  Seller may submit to
Bank of America for purchase under the Early Purchase Program all mortgage loan
products and/or mortgage loan types as set forth in, and subject to any
additional requirements of, Exhibit A (such mortgage loan products and mortgage
loan types, “EPP Loans”).  Further, for purposes of this Addendum, certain of
the Repurchase Loans, as approved by Bank of America, shall be deemed EPP Loans
subject to the terms and conditions hereof.

 

2.                                       Procedures for Purchase of EPP Loans. 
With respect to each EPP Loan that Seller desires to sell to Bank of America
under the Early Purchase Program, Seller shall initiate a sale and purchase
hereunder by (i) delivering to Bank of America an electronic collateral data
record in a format acceptable to Bank of America that includes all information
required by Bank of America with respect to the EPP Loan (each, a “Collateral
Data Record”), (ii) delivering to Bank of America or its designee the applicable
collateral documents (as set forth in Exhibit D, the “Collateral Documents”) and
(iii) commit the loan to Bank of America as evidenced by a Bank of America
commitment number applicable to the respective EPP Loan.  It shall be the
responsibility of Seller to notify Bank of America of any loan, including any
Repurchase Loan that Seller intends to offer to sell to Bank of America under
the Early Purchase Program, including providing Bank of America with a schedule
of any such loans, if necessary.  Seller shall deliver the Collateral Data
Record and the Collateral Documents to Bank of America no later than 5:00 p.m.
PST on the date prior to the Purchase Date (as defined below), and shall submit
any revisions to such Collateral Data Record no later than 12:00 p.m. PST on the
Purchase Date.  In the event that Bank of America determines that an EPP Loan is
eligible for purchase and otherwise meets the

 

1

--------------------------------------------------------------------------------


 

requirements of this Addendum, the Loan Purchase Agreement and the Guide
(collectively, the “Program Agreements”), which such determination shall be made
by Bank of America in its sole and reasonable discretion, Bank of America shall
purchase such EPP Loan on a date to be agreed upon by Bank of America and Seller
or, if the EPP Loan has not yet closed, on the closing date of such EPP Loan
(either, the “Purchase Date”).  Seller expressly understands and agrees that the
information required in the Collateral Data Record and the method for delivery
of the Collateral Data Record to Bank of America may be changed from time to
time by Bank of America in its sole discretion.

 

3.                                       Calculation of the Purchase Price and
Fees.

 

(a)                                  Initial Purchase Price.  As consideration
for each EPP Loan to be purchased hereunder, Bank of America shall pay to
Seller, on or before the Purchase Date, a portion of the estimated Final
Purchase Price (as defined below) (such portion of the estimated Final Purchase
Price, the “Initial Purchase Price”).  The Initial Purchase Price shall be equal
to the lesser of (A) the product of the unpaid principal balance of the EPP Loan
multiplied by the lesser of (i) the Initial Purchase Price Percentage (as
defined below), (ii) par, or (iii) the estimated Final Purchase Price Percentage
(as defined below) or (B) the product of the unpaid principal balance of the EPP
Loan multiplied by ninety eight percent (98%) of the estimated Final Purchase
Price Percentage of the EPP Loan.  Bank of America shall pay the Initial
Purchase Price to Seller in accordance with the instructions set forth in
Exhibit C.  It is understood and agreed that the Initial Purchase Price, being a
portion of the estimated Final Purchase Price, includes a holdback amount to
account for Bank of America’s post purchase review and confirmation that the EPP
Loan fully complies with Bank of America’s requirements and may include as a
holdback certain other normal and customary adjustments, fees and/or discounts
made by or owed to Bank of America with respect to the EPP Loan under the
Program Agreements.

 

(b)                                 Initial Purchase Price Percentage.  The
Initial Purchase Price Percentage shall be that percentage as set forth on
Exhibit A or as may be adjusted by Bank of America hereafter in accordance with
this Addendum.  In addition to any other remedies afforded Bank of America, Bank
of America may reduce the Initial Purchase Price Percentage in the event of
Seller’s breach of its obligations under the Program Agreements.  Further, Bank
of America may, from time to time, reduce the Initial Purchase Price Percentage
to account for any changes in Seller’s financial condition and/or changes in
general market conditions, which, in either case, Bank of America determines are
material changes.

 

(c)                                  Recalculation of Initial Purchase Price
During Review Period.  If, at any time during the Review Period (as defined
below), (i) Bank of America reasonably determines that the loan characteristics
of an EPP Loan are different than those originally represented by Seller and
Bank of America reduces the Final Purchase Price Percentage for such EPP Loan,
(ii) the Final  Purchase Price Percentage for any EPP Loan contained in any
Assignment of Trade or Commitment applicable to such EPP Loan is reduced as
permitted therein or (iii) any Assignment of Trade or Commitment applicable to
any EPP Loan is cancelled as permitted therein and a new Assignment of Trade or
Commitment is entered into by Bank of America and Seller with respect to such
EPP Loan and the Final  Purchase Price Percentage for such EPP Loan is reduced
in the new Assignment of Trade or Commitment, notwithstanding anything contained
herein to the contrary, Bank of America shall have the right to recalculate the
Initial Purchase Price paid for the related EPP Loan pursuant to subsection
(a) above to account for any such reductions.  Further, if an Assignment of
Trade or Commitment is cancelled during the Review Period and a new Assignment
of Trade or Commitment is not entered into by Bank of America and Seller with
respect to any EPP Loan, Bank of America shall have the right to determine the
Final Purchase Price Percentage of the EPP Loan and recalculate the Initial
Purchase Price pursuant to subsection (a) above based on its determination of
the Final  Purchase Price Percentage of the EPP Loan.  In determining the Final
Purchase Price

 

2

--------------------------------------------------------------------------------


 

Percentage of any EPP Loan as permitted in the foregoing sentence, Bank of
America shall base its determination of the Final Purchase Price Percentage on
the current market value of the EPP Loan and use reasonable industry standards
to determine the current market value of the EPP Loan and shall provide Seller
with at least one (1) Business Day prior notice of any such determination of the
Final Purchase Price Percentage.

 

If any recalculated Initial Purchase Price for any EPP Loan as permitted herein
is less than the original Initial Purchase Price paid by Bank of America to
Seller for such EPP Loan, Seller shall, at Bank of America’s sole option,
immediately refund to Bank of America the difference between the original
Initial Purchase Price and the recalculated Initial Purchase Price. 
Notwithstanding the foregoing, Bank of America shall be entitled to deduct from
the Over/Under Account any such amounts required to be refunded by Seller to
Bank of America hereunder.

 

(d)                                 Final Purchase Price.  Upon Bank of
America’s review of the EPP Loan and the completion of the related Review Period
(as defined below), Bank of America shall determine the Final Purchase Price
Percentage and Final Purchase Price of the related EPP Loan.  The Final Purchase
Price shall be an SRP Enhancement (as defined below).  The SRP Enhancement shall
be equal to the product of (A) the difference between (i) the annual note rate
of the EPP Loan and (ii) the SRP Enhancement Percent set forth in Exhibit A
attached hereto plus the one month LIBOR rate multiplied by (B) the unpaid
principal balance of the EPP Loan (the “SRP Enhancement”).  The EPP SRP
Enhancement shall not be applicable for Specialty ARM’s (non-conforming
PayOption ARM’s) unless as otherwise provided in the Addendum.  The SRP
Enhancement shall be calculated for the period commencing on the Purchase Date
and ending on the completion of the Review Period.  The difference between the
Initial Purchase Price and the Final Purchase Price, if any, shall be debited or
credited, as applicable, by Bank of America to the Over/Under Account in
accordance with Section 4 hereof.

 

(e)                                  Final Purchase Price Percentage.  The Final
Purchase Price Percentage shall be the estimated Final Purchase Price Percentage
at the time the EPP Loan was sold to Bank of America, less any adjustments made
thereto by Bank of America as permitted by the Program Agreements.  In addition
to any other remedies afforded Bank of America, Bank of America may require
Seller to repurchase such EPP Loan or Seller and Bank of America may negotiate a
revised price based on current market conditions in the event of Seller’s breach
of its obligations under the Program Agreements.  Further, Bank of America may
require Seller to repurchase an EPP Loan or Seller and Bank of America may
negotiate a revised price based on current market conditions for any changes in
Seller’s financial condition and/or changes in general market conditions, which,
in either case, Bank of America determines are material changes.

 

(f)                                    Fees.  Bank of America shall charge, and
Seller shall be obligated to pay, in addition to any other fees applicable under
the Program Agreements, a File Fee and a Disbursement Fee in connection with
each EPP Loan purchased pursuant to this Addendum.  The current amounts of these
fees, as well as the current amounts of any other fees which are applicable
under the Early Purchase Program, are set forth in Exhibit J.  All fees under
the Early Purchase Program may be changed by Bank of America from time to time
upon notice to Seller and may be deducted by Bank of America from the Over/Under
Account.

 

4.                                       Over/Under Account.

 

(a)                                  Over/Under Account; Minimum Balance;
Failure to Maintain Minimum Balance. For purposes of this Addendum, Seller shall
at all times maintain a balance in an account to be established and managed by
Bank of America (the “Over/Under Account”).  The minimum balance in the
Over/Under Account shall, at all times, be at least equal to the

 

3

--------------------------------------------------------------------------------


 

amount set forth in Exhibit J (the “Minimum Balance”).  To the extent Seller is
required to maintain a similar balance under the terms of the Repurchase
Agreement, any such balance maintained by Seller under the terms of the
Repurchase Agreement shall be credited against the amount required to be
maintained by Seller hereunder.  Unless otherwise agreed to by Bank of America,
the Minimum Balance requirements of Seller with respect to the Over/Under
Account as required under this Addendum shall not affect in any way the
obligations of Seller to maintain a similar account and balance under any other
agreement with Bank of America, its parent, subsidiaries and/or affiliates,
including, without limitation, the minimum amount of the Over/Under Account
required to be maintained by Seller with Bank of America.  Bank of America shall
not be required to segregate and hold funds deposited by or on behalf of Seller
in the Over/Under Account separate and apart from Bank of America’s own funds or
funds deposited by or held for others.  In the event Seller fails to maintain
the Minimum Balance in the Over/Under Account at any time, in addition to any
other rights and remedies of Bank of America, Seller shall be obligated to pay
Bank of America interest on any shortfall amount at the rate specified in
Exhibit J for as long as the Minimum Balance fails to be maintained.

 

(b)                                 Offsets.  Notwithstanding the foregoing or
anything to the contrary herein or hereafter, Seller expressly acknowledges and
agrees that Bank of America is entitled to withdraw or debit from the Over/Under
Account, or offset against any amounts owed by Bank of America to Seller, any
amounts owed by Seller to Bank of America under this Addendum, the Loan Purchase
Agreement or any other agreement(s) as between Seller and Bank of America.

 

(c)                                  Withdrawals.

 

(i)                                     Seller. If, at any time, the Over/Under
Account balance exceeds the Minimum Balance, and the outstanding balance of EPP
Loans for which the Review Period has not completed does not exceed any of the
loan limits set forth in Section 7(f), Seller shall be entitled to the return of
all amounts in excess of the Minimum Balance.  Bank of America shall wire
transfer all such requested excess amounts to Seller from the Over/Under Account
not later than two (2) business days after receipt of written notice (facsimile
and e-mail notices are acceptable for this purpose) thereof by Bank of America. 
Notwithstanding the foregoing, Bank of America shall not be required to return
such portion of such excess amounts that Bank of America has determined, in its
sole and reasonable discretion, is required to be retained in the Over/Under
Account in furtherance of this Addendum and/or the Program Agreements.

 

(ii)                                  Bank of America.  Bank of America may
withdraw funds from the Over/Under Account as contemplated by this Addendum and
the Program Agreements including, without limitation, for purposes of making
disbursements to approved payees and properly allocating costs and expenses
incurred hereunder.

 

(d)                                 Return of Over/Under Account Balance Upon
Termination.  Upon termination of this Addendum, Seller shall be required to
maintain the Minimum Balance in the Over/Under Account until (i) the Review
Periods for any EPP Loans have been completed and (ii) Bank of America has
determined that all outstanding obligations of Seller under this Addendum have
been satisfied, including, without limitation, Bank of America’s determination
that all outstanding repurchase obligations of Seller, if any, related to any
EPP Loans have been satisfied.  Bank of America will return the Minimum Balance
to Seller within thirty (30) after the date upon which both subsection (i) and
subsection (ii) have occurred.  It is expressly understood that this provision
shall not otherwise impair any of the rights and obligations of Seller and Bank
of America in connection with debits, credits or withdrawals hereunder.  All
such rights and obligations shall remain in full force

 

4

--------------------------------------------------------------------------------


 

and effect, following termination, until Bank of America returns the entire
Over/Under Account balance as set forth herein.

 

5.                                       Defective Collateral Documents;
Delivery of Acceptable Collateral Documents. Each delivery of Collateral
Documents must be accompanied with a description of the Collateral Documents in
a form acceptable to Bank of America.  In the event Bank of America determines
that one or more of the Collateral Documents related to any EPP Loan is
incorrect, deficient or otherwise unacceptable (any such Collateral Document, a
“Defective Collateral Document”), Seller shall correct such Defective Collateral
Document in a manner acceptable to Bank of America and deliver the same to Bank
of America.  If, after the Purchase Date related to any EPP Loan, Bank of
America determines that there exists one or more Defective Collateral Documents
related to such EPP Loan, (a) Seller shall pay Bank of America a Late Document
Fee as set forth in Exhibit J for each day thereafter until such documents are
corrected by Seller and delivered to Bank of America and determined by Bank of
America to be acceptable, which such determination shall be made by Bank of
America in its sole and reasonable discretion, (b) Bank of America shall reduce
the Initial Purchase Price for such EPP Loan by the Late Documentation Reduction
Percentage as set forth in Exhibit J (such reduction amount, the “Late
Documentation Holdback”).  The Late Documentation Holdback shall be debited by
Bank of America from the Over/Under Account and retained by Bank of America
until such time as either (i) Seller delivers to Bank of America acceptable
Collateral Documents, in which case, the Late Documentation Holdback shall be
credited to the Over/Under Account or (ii) Seller repurchases the EPP Loan, in
which case, such Late Documentation Holdback will be credited against the
related repurchase price. Further, in the event Seller fails to deliver
acceptable Collateral Documents to Bank of America within fourteen (14) calendar
days after the Purchase Date, upon request of Bank of America, Seller shall
immediately repurchase the related EPP Loan.

 

6.                                       Delivery of Credit File and Additional
Documents and Information. In addition to the Collateral Documents to be
provided by Seller in accordance with Section 2 and Section 5 hereof, Seller
shall deliver to Bank of America (a) the credit file/funding package (as more
particularly defined as “Purchase Documentation” in the Guide) and (b) any and
all other documents and information related to the EPP Loan which is required to
be provided or delivered to Bank of America under the Program Agreements.  With
respect to the delivery of credit file/funding package related to any EPP Loan,
notwithstanding anything contained in the Program Agreements to the contrary,
such credit file/funding package shall be delivered by Seller to Bank of America
within fifteen (15) business days after the related Purchase Date.  If Seller
fails to deliver the credit file/funding package within such time frame, in
addition to any other rights and remedies of Bank of America, Bank of America
shall be entitled to reduce the Initial Purchase Price for such EPP Loan by the
Late Credit File Holdback as set forth in Exhibit J (such reduction amount, the
“Late Credit File Holdback”).  The Late Credit File Holdback shall be debited by
Bank of America from the Over/Under Account and retained by Bank of America
until such time as either (i) Seller delivers to Bank of America the credit
file/funding package, in which case, the Late Credit File Holdback shall be
credited to the Over/Under Account or (ii) Seller repurchases the EPP Loan, in
which case, such Late Credit File Holdback will be credited against the related
repurchase price.  Further, in the event Seller fails to deliver the credit
file/funding package to Bank of America within thirty (30) calendar days after
the related Purchase Date, upon request of Bank of America, Seller shall
immediately repurchase the related EPP Loan.  Notwithstanding anything contained
herein to the contrary, it is understood and agreed that the delivery
obligations of this Section 6 shall apply to any EPP Loan, whether sold to Bank
of America on a “wet” or “dry” basis.

 

7.                                       Review of EPP Loans.

 

(a)                                  Review Period.  Seller acknowledges that
prior to Bank of America’s purchase of EPP Loans under the Early Purchase
Program, Bank of America will not have an opportunity to complete a full review
of the mortgage files, information and documents relating to such EPP Loans. 
Accordingly, Seller agrees that Bank of America shall have a period in

 

5

--------------------------------------------------------------------------------


 

calendar days, commencing on the date the EPP Loan closes (as set forth in
Exhibit A, the “Review Period”) in which to review the mortgage file,
information and documents related to each EPP Loan to determine whether the
related EPP Loan complies with the terms and conditions of the Program
Agreements.  Bank of America will use commercially reasonable efforts to
complete its review of each EPP Loan as soon as practicable.  The Review Period
will be deemed complete with respect to any EPP Loan upon Bank of America’s
determination that the EPP Loan complies with all terms and conditions of the
Program Agreements notwithstanding that additional time may be left in the
applicable Review Period.  Notwithstanding the foregoing, the fact that Bank of
America has conducted or has failed to conduct any partial or complete
examination of the mortgage file, information and/or documents related to an EPP
Loan shall not affect Bank of America’s right to demand repurchase or to avail
itself of any other remedy available hereunder.

 

(b)                                 Compliance with Program Agreements;
Repurchase.  During the Review Period, Bank of America may, in its sole and
reasonable discretion, determine that an EPP Loan purchased from Seller is not
eligible for purchase and/or does not otherwise comply with one or more of the
requirements of the Program Agreements.  In such event, Bank of America may
provide written notice to Seller identifying the non-compliant EPP Loan and
request that Seller repurchase such non-compliant EPP Loan within three
(3) business days after the date of such notice. Repurchase of the EPP Loan,
including calculation of the applicable repurchase price, shall be conducted
pursuant to the Loan Purchase Agreement.  Seller expressly understands and
agrees that this remedy is not exclusive and shall be in addition to all other
rights and remedies available to Bank of America under the Program Agreements,
including, but not limited to, Seller’s Repurchase Obligations under the Loan
Purchase Agreement.  Nothing in this Section or this Addendum is intended to
waive any right Bank of America may have to require Seller to repurchase an EPP
Loan, during or after the Review Period, as otherwise set forth in the Program
Agreements.

 

 (c)                               Transfer of Servicing; Early Servicing. 
Unless otherwise agreed to in writing by Bank of America, starting on a date
mutually agreed upon by Seller and Bank of America, the purchase of all EPP
Loans will include the related servicing rights.  With respect to the transfer
of such servicing rights, Seller may, at its option, either (i) transfer
servicing upon the completion of the Review Period or (ii) if the EPP Loan is
eligible for early servicing (such Loan types eligible for early servicing as
indicated in Exhibit A), elect to have Bank of America early service the EPP
Loan during the Review Period.  Regardless of Seller’s election, Bank of
America’s servicing of any EPP Loan will be subject to the following conditions:
(i) Bank of America has received a complete and accurate Collateral Data Record
and Collateral Transmittal (if applicable) and Bank of America has approved the
Collateral Documents, (ii) Seller has complied with, or will be capable of
complying with, Bank of America’s servicing transfer instructions, including,
without limitation, providing Bank of America with any documents, including
those additional required documents illustrated within Exhibit E, or additional
information deemed necessary by Bank of America to service the EPP Loan,
(iii) Seller has paid, or has agreed to pay, any applicable servicing set-up or
transfer fees, including, without limitation, any such fees charged by Bank of
America; (the EPP Loan Servicing Set-up Fees as indicated in Exhibit J) and
(iv) Bank of America determines that the servicing transfer will otherwise
comply with applicable law, including, without limitation, RESPA.  Provided that
the foregoing conditions have been satisfied at least fifteen (15) calendar days
prior to due date for the first payment of the EPP Loan, servicing of the EPP
Loan will be transferred at the completion of the Review Period or on the
related Purchase Date, as applicable, or such other date as mutually agreed to
by Bank of America and Seller.  If such conditions are not satisfied within this
time frame, Seller acknowledges that Bank of America may be unable to transfer
the EPP Loan onto its servicing system in a timely manner.  In such an

 

6

--------------------------------------------------------------------------------


 

event, Seller will be obligated to service the affected EPP Loan on behalf of
Bank of America at Seller’s sole cost and expense during any such period of
delay.

 

(d)                                 Pool Cut-Off Dates and Target Funding
Dates.  The date on which the Review Period is deemed complete shall be the date
used by Seller and Bank of America for the purposes of determining compliance
with any time periods or deadlines that may be associated with any Pool Cut-Off
Dates or Target Funding Dates arising out of the Program Agreements.

 

(e)                                  Inability to Complete Review.  In the event
Bank of America is unable to complete its review of any EPP Loan during the
related Review Period as a result of any mortgage file, information and/or
documents not being timely delivered or provided to Bank of America as required
hereunder, Bank of America may, at Bank of America’s sole option and in lieu of
requiring Seller to repurchase the affected EPP Loan, either:

 

(i)                                     extend the Review Period for an
additional period of time to be determined by Bank of America in its sole
discretion, in which case, (A) as a holdback amount to compensate Bank of
America for the risk that such EPP Loan may not comply with the Agreements, the
Initial Purchase Price for the EPP Loan shall be reduced by Bank of America in
accordance with the reduction schedule set forth in Exhibit J, (B) Bank of
America shall charge, and Seller shall be obligated to pay, in addition to any
other fees applicable under the Loan Purchase Agreement, a Review Period
Extension Fee.  Such holdback amount and Review Period Extension Fee may be
deducted by Bank of America from the Over/Under Account; or

 

(ii)                                  mutually agree with Seller upon the Final
Purchase Price of the related EPP Loan, in which case, the difference, if any,
between the Initial Purchase Price and the agreed upon Final Purchase Price for
such loan shall then be debited or credited, as applicable, by Bank of America
to the Over/Under Account.

 

(f)                                    Outstanding Loan Limit.  The maximum
outstanding aggregate unpaid loan balance of all EPP Loans that are submitted to
Bank of America by Seller for purchase hereunder, and for which the Review
Period has not completed, shall not exceed the Outstanding Loan Limit set forth
on Exhibit J.  Further, with respect to certain loan types, the maximum
outstanding aggregate unpaid loan balances of such loans for which the Review
Period has not been completed shall not exceed the amounts set forth on
Exhibit A.

 

8.                                       Title to Loans.  Bank of America and
Seller acknowledge and agree that each transaction under the Early Purchase
Program is intended to be a purchase and sale and not a financing transaction. 
As such, title to each EPP Loan that Bank of America purchases under the Early
Purchase Program shall pass from Seller to Bank of America upon receipt by
Seller or its agent of the Initial Purchase Price as described more fully in
Section 3 herein.  If, for any reason, any transaction hereunder is deemed to be
a financing transaction, Seller shall be deemed to have pledged to Bank of
America as security for Seller’s performance under each such financing
transaction a first lien and priority security interest in and upon the related
EPP Loan.  Seller shall pay all fees and expenses associated with perfecting
such security interest, including without limitation, the cost of filing UCC
financing statements and recording assignments of mortgage, as and when required
by Bank of America in its sole discretion.

 

9.                                       Additional Representations and
Warranties. As of the related Purchase Date, Seller represents and warrants to
Bank of America, with respect to each EPP Loan, as follows:

 

(a)                                  Eligible EPP Loan. Each EPP Loan is
eligible for purchase under, and otherwise complies with, the requirements of
Exhibit A and the Program Agreements, including, without limitation, this
Addendum.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Collateral Data Record. The information
contained in the Collateral Data Record is true, correct and complete.

 

The foregoing representations and warranties are in addition to any other
representations and warranties set forth in the Program Agreements.

 

10.                                 Conditions Precedent. As condition precedent
to Bank of America’s purchase of any EPP Loan under the Early Purchase Program,
Seller shall have delivered to Bank of America:

 

(a)                                  This Addendum, duly executed by Seller;

 

(b)                                 A Secretary’s Certificate, substantially in
the form of Exhibit F, as to (i) the incumbency and authenticity of the
signatures of the officers of Seller authorized to initiate transactions under
the Early Purchase Program and (ii) the board resolutions of Seller’s board of
directors, substantially in the form of Exhibit G;

 

(c)                                  Copies of Seller’s fidelity bond and/or
applicable insurance policy, or certificates of insurance for such policies, all
in form and content satisfactory to Bank of America, reflecting at least the
terms and conditions required in Section 11 below;

 

(d)                                 if required by Bank of America, a guaranty,
in form and substance satisfactory to Bank of America, pursuant to which
Guarantor unconditionally and continuously guarantees all of Seller’s
obligations and liabilities under this Addendum and/or the Program Agreements;
and

 

(e)                                  A Power of Attorney, substantially in the
form of Exhibit K.

 

11.                                 Fidelity Bonds and Insurance. Seller shall
maintain a fidelity bond and/or insurance policy, in form and substance
satisfactory to Bank of America, covering against loss or damage arising out of
the following conduct or actions by Seller, or any officer, director, employee
or agent of Seller: (i) any breach of fidelity; (ii) any loss or destruction of
documents (whether written or electronic); (iii) any fraud, theft, or
misappropriation; or (iv) any errors and omissions. This bond and/or policy
shall name Bank of America as a named insured and loss payee and provide
coverage in an amount equal to three hundred thousand dollars ($300,000) or such
amount required by FNMA in Section 1.01 of the FNMA Guaranteed Mortgage Backed
Securities Sellers’ and Servicers’ Guide, whichever is greater. The deductible
on such fidelity bond and/or insurance policy shall not exceed twenty five
thousand dollars ($25,000). Following approval by Bank of America of a specific
fidelity bond and/or insurance policy, Seller shall not amend, cancel, suspend
or otherwise change such bond and/or policy without the prior written consent of
Bank of America.

 

12.                                 Right to Offset.  Notwithstanding anything
to the contrary contained herein, Seller expressly acknowledges and agrees that
Bank of America and/or its parent, subsidiaries and affiliates (collectively,
“Bank of America Related Entities”) shall have the right to offset against any
amounts owed by any Bank of America Related Entity to Seller against any amounts
owed by Seller to any Bank of America Related Entity under any
agreement(s) between or among Seller and any Bank of America Related
Entity(ies), including, without limitation, any amounts owed by Seller to Bank
of America under this Addendum and the Loan Purchase Agreement.  In exercising
the foregoing right to offset, any Bank of America Related Entity shall be
entitled to withdraw or debit from the Over/Under Account under this Addendum
and the Over/Under Account under the Repurchase Agreement any amount owed by
Seller to such Bank of America Related Entity and Bank of America shall be
entitled to withdraw or debit from any funds due or being held for the benefit
of Seller by any Bank of America Related Entity(ies).  To the extent Bank of
America and/or any Bank of America Related Entity intends to offset any amounts
due Seller hereunder against any amounts due or being held for the benefit of
Seller under any agreement other than this Addendum or the Loan Purchase
Agreement, Bank of America agrees

 

8

--------------------------------------------------------------------------------


 

to provide Seller with at least three (3) business days prior written notice
thereof and Seller shall be entitled to cure any breach or default that gives
rise to such offset within such time period and thereby avoid such offset to the
extent of the cure.

 

13.                                 Notice. Seller shall immediately notify Bank
of America upon the occurrence of any of the following events:

 

(a)                                  (i) the occurrence of any Event of Default
or (ii) the occurrence of any action, event or condition of any nature that may
lead to or result in an Event of Default;

 

(b)                                 without limiting the generality of
subsection (a), the breach by Seller of any of its covenants contained in
Sections 11; or

 

(c)                                  any change in the executive or senior
management of Seller.

 

Seller shall notify Bank of America immediately upon the occurrence of such an
event, but in no event later than five (5) calendar days after such occurrence. 
Such notice shall be in writing and include reasonable detail of the nature and
scope of the occurrence.

 

14.                                 Events of Default.  The occurrence of any of
the following conditions or events shall be an Event of Default:

 

(a)                                  breach or default by Seller with respect to
any other material term or representation and warranty of any Program Agreement
(including the Loan Purchase Agreement) or any other loan purchase agreement,
note, mortgage, security agreement, indenture or other agreement to which Seller
is a party or by which it is bound, including, without limitation, the
Repurchase Agreement; or

 

(b)                                 without limiting the generality of
subsection (a), any of Seller’s representations or warranties made in Section 9
hereof or in any statement or certificate at any time given by Seller in writing
pursuant hereto or in connection herewith shall be false in any material respect
on the date as of which made; or

 

(c)                                  Seller shall default (i) in the performance
of or compliance with any term contained in Section 11 of this Addendum or
(ii) in the performance of or compliance of any other provision of this Addendum
and such default shall not have been remedied within thirty (30) days after
receipt of notice from Bank of America of such default; or

 

(d)                                 an Insolvency Event shall have occurred with
respect to Seller.  For purposes of the foregoing, an “Insolvency Event” shall
mean the occurrence of any of the following events:

 

(i)                                     Seller shall become insolvent or
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due, or shall voluntarily commence any proceeding or file any
petition under any bankruptcy, insolvency or similar law or seeking dissolution,
liquidation or reorganization or the appointment of a receiver, trustee,
custodian, conservator or liquidator for itself or a substantial portion of its
property, assets or business or to effect a plan or other arrangement with its
creditors, or shall file any answer admitting the jurisdiction of the court and
the material allegations of an involuntary petition filed against it in any
bankruptcy, insolvency or similar proceeding, or shall be adjudicated bankrupt,
or shall make a general assignment for the benefit of creditors, or Seller, or a
substantial part of its property, assets or business, shall be subject to,
consent to or acquiesce in the appointment of a receiver, trustee, custodian,
conservator or liquidator for itself or a substantial property, assets or
business;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  corporate action shall be taken by Seller
for the purpose of effectuating any of the foregoing;

 

(iii)                               an order for relief shall be entered in a
case under the Bankruptcy Code in which Seller is a debtor; or

 

(iv)                              involuntary proceedings or an involuntary
petition shall be commenced or filed against Seller under any bankruptcy,
insolvency or similar law or seeking the dissolution, liquidation or
reorganization of Seller or the appointment of a receiver, trustee, custodian,
conservator or liquidator for Seller or of a substantial part of the property,
assets or business of Seller, or any writ, order, judgment, warrant of
attachment, execution or similar process shall be issued or levied against a
substantial part of the property, assets or business of Seller, and such
proceeding or petition shall not be dismissed, or such execution or similar
process shall not be released, vacated or fully bonded, within sixty (60) days
after commencement, filing or levy, as the case may be; or

 

(e)                                  Seller shall purport to disavow its
obligations hereunder or shall contest the validity or enforceability of the
Program Agreements or Bank of America’s ownership interest in any EPP Loan.

 

15.                                 Term and Termination; Additional Remedies.

 

(a)                                  Term. This EPP Addendum shall be in effect
and continue as long as the Repurchase Agreement is in effect.  Any expiration
or termination of the Repurchase Agreement shall automatically terminate this
EPP Addendum. Following termination of this EPP Addendum, all indebtedness due
Bank of America under the EPP Addendum shall be immediately due and payable
without notice to Seller and without presentment, demand, protest, notice of
protest or dishonor, or other notice of default, and without formally placing
Seller in default, all of which are hereby expressly waived by Seller.

 

(b)                                 Termination by Bank of America with or
without Cause.  Bank of America may terminate this Addendum at any time, with or
without cause.

 

(c)                                  Termination by Bank of America upon Event
of Default.  In the event that Seller or Bank of America discovers that an Event
of Default has occurred, the party discovering such Event of Default shall
notify the other party and Bank of America may terminate this Addendum
immediately and/or demand immediate repurchase of all EPP Loans purchased by
Bank of America hereunder and for which the Review Period has not been
completed, upon written notice to Seller thereof.  It is understood and agreed
by Seller that in the event Seller is in breach of the Repurchase Agreement,
such breach will be an Event of Default and Bank of America shall have the right
to terminate this Addendum as provided under this subsection (c).

 

(d)                                 Additional Remedies.  In addition to any
other rights and remedies that Bank of America may have under the Program
Agreements, including, without limitation, the rights and remedies of Bank of
America under this Addendum, in the event that Seller fails to repurchase any
EPP Loan within the applicable time period required under the Program
Agreements, Bank of America may, at its sole option, require that such EPP Loan
be repurchased by initiating a transaction with Bank of America under the
Repurchase Agreement.  Seller hereby consents to the repurchase of any EPP Loan
by initiating a transaction with Bank of America under the Repurchase Agreement
upon receipt of notice from Bank of America that Bank of America has elected to
require Seller to repurchase such EPP Loan under this Section 18(d) and no
further action will be necessary by Seller to effectuate Seller’s consent to
repurchase such EPP Loan in such manner.  All EPP Loans repurchased by Seller by
a transaction under the Repurchase

 

10

--------------------------------------------------------------------------------


 

Agreement will be subject to the terms and conditions of the Repurchase
Agreement and Bank of America shall be entitled to revalue the related
collateral and require Seller to deposit additional margin funds in the
Over/Under Account related to the Repurchase Agreement.  Further, Bank of
America shall be entitled classify each such EPP Loan as a “Noncompliant
Mortgage Loan” (as defined in the Repurchase Agreement) and Seller shall be
liable to Bank of America for any costs and fees associated with the loan being
classified as such.

 

16.                                 Amendments.  Bank of America reserves the
right, in its sole and reasonable discretion, to amend or modify the terms and
conditions of this Addendum upon thirty (30) calendar days written notice to
Seller.  Except as set forth in the preceding sentence, there shall be no other
amendments or modifications hereto except by mutual written agreement of Bank of
America and Seller.

 

17.                                 Full Force and Effect.  Nothing contained in
this Addendum shall be deemed to waive any rights, remedies or privileges of
Bank of America under the Program Agreements.  Except as expressly modified
herein, the Loan Purchase Agreement and the Guide, and all of the terms and
conditions thereof, shall remain in full force and effect and apply equally to
the terms hereof.

 

18.                                 Counterparts.  This Addendum may be executed
in counterparts, each of which when so executed shall be an original, but all of
which taken together shall constitute one and the same agreement, and either of
the parties hereto may execute this Addendum by signing such counterpart.

 

IN WITNESS WHEREOF, Bank of America and Seller have executed this Addendum by
and through their duly authorized representatives as of the date first above
written.

 

BANK OF AMERICA, N.A.

 

By:

 

/s/ Blair Kenny

 

 

 

 

Name:

Blair Kenny

 

 

 

 

Title:

 

Senior Vice President

 

 

HOME LOAN CENTER, INC.

 

By:

 

/s/ Rian Furey

 

 

 

 

Name:

Rian Furey

 

 

 

 

Title:

 

Senior Vice President

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EPP Loans

 

Loan Product or Type

 

Maximum
Percentage of
Outstanding
Loan Limit

 

SRP
Enhancement
Percent

 

Initial
Purchase
Price
Percentage

 

Review
Period

 

Requirements
prior to purchase

Conventional Conforming Mortgage Loans (Agency eligible 1st mortgages with
Full/Alt doc types only)

 

100%

 

1.50

 

99

 

30 days

 

None

Government Mortgage Loans and Bond Loans (1st mortgages only)

 

100%

 

1.50

 

99

 

30 days

 

None

Jumbo Mortgage Loans (1st mortgages only, maximum loan amounts of $1,000,000)

 

10%

 

1.50

 

95

 

30 days

 

Rate Lock and CLUES or Prior Approval

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Reserved)

 

13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Payment of Purchase Proceeds

 

I. Disbursement of Funds

 

(a)                                  By Wire Transfer, Check or Draft. Seller
expressly acknowledges and agrees that Bank of America will pay, by wire
transfer, check or draft, the Initial Purchase Price for EPP Loans purchased
hereunder only to a closing agent or warehouse lender that is an Approved Payee
(as hereafter defined); provided, however, that Bank of America shall not make
any such payment where such payment would cause the balance in the Over/Under
Account to fall below the Minimum Balance set forth in the Addendum.  The
payment of the Initial Purchase Price by Bank of America to any closing agent or
warehouse lender that is not an Approved Payee shall not make such closing agent
or warehouse lender an Approved Payee, nor shall it constitute a waiver of any
of Bank of America’s rights hereunder. All payments by Bank of America to Seller
or its Approved Payee by wire transfer shall be subject to all applicable
federal, state and local laws and regulations and the then-current policy of the
Board of Governors of the Federal Reserve System on Reduction of Payments System
Risk.  Seller expressly acknowledges and agrees that Bank of America shall not
be responsible or liable in any manner for any delay caused by such applicable
laws, regulations and/or the policy.

 

(b)                                 Return of Funds. If, for any reason, any EPP
Loan that has not yet been originated is not closed within three (3) business
days of the date Bank of America remits payment to Seller or its agent, Seller
shall, or shall cause its agent to, return the payment to Bank of America, and
Seller shall also pay Bank of America (a) interest from the date such funds were
paid by Bank of America, excluding the date such funds are returned, at an
annual rate equal to the rate of the note underlying such EPP Loan; plus (b) a
Breakage Fee. Seller shall pay all such amounts due Bank of America by wire
transfer of immediately available funds to the following account:

 

Bank:

Bank of America, N.A.

ABA:

026009593

Name:

Bank of America Warehouse Lending

Account No.:

1233460784

Reference:

Home Loan Center, Inc.

 

II. Approved Payees.

 

(a)                                  Closing Agents. In order for a closing
agent to be designated as an “Approved Payee” in connection with any EPP Loan,
Seller must submit to Bank of America the following documents, in a form
acceptable to Bank of America:

 

(i)                                     a blanket closing protection letter,
issued to Bank of America by the title company that issues the title policy
covering the applicable Loan (the “Title Company”), that covers closings
conducted by this closing agent in the jurisdiction where this closing will take
place (a “Blanket Closing Protection Letter”);

 

or

 

(ii)                                  in the absence of a Blanket Closing
Protection Letter issued by the Title Company to Bank of America, a Blanket
Closing Protection Letter issued by the Title Company to Seller (with a valid,
enforceable assignment of Seller’s rights thereunder, in a form acceptable to
Bank of America);

 

or

 

14

--------------------------------------------------------------------------------


 

(iii)                               in the absence of a Blanket Closing
Protection Letter, a specific closing protection letter, issued by the Title
Company to Bank of America or to Seller (with a valid, enforceable assignment of
Seller’s rights thereunder, in a form acceptable to Bank of America), that
covers closings conducted by this closing agent in the jurisdiction where this
closing will take place (a “Specific Closing Protection Letter”);

 

or

 

(iv)                              if neither Specific nor Blanket Closing
Protection Letters are available or are limited in their applicability in the
jurisdiction where the closing takes place, any other document(s) Bank of
America may reasonable require, including without limitation a valid,
enforceable assignment to Bank of America of Seller’s rights under any fidelity
bond and/or insurance policies; and

 

(v)                                 written evidence that closing instructions,
in form and content approved by Bank of America and signed by Seller and Bank of
America, have been delivered to such closing agent.

 

(b)                                 Warehouse Lender. In order for a warehouse
lender to be designated an Approved Payee, Seller must submit to Bank of America
a written request, including the name and address of the applicable warehouse
lender, demonstrating a need for such designation. Notwithstanding the
foregoing, Bank of America reserves the right to refuse to designate any
warehouse lender as an Approved Payee.

 

(c)                                  Approval Process. Bank of America shall
review the applicable documents and notify Seller within two (2) business days
as to whether a closing agent or warehouse lender has been designated by Bank of
America, in its sole discretion, to be an Approved Payee. Bank of America may
withdraw its approval of any closing agent or warehouse lender as an Approved
Payee at any time, in its sole discretion, with or without notice.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Collateral Documents

 

Collateral Documents:

 

(1)                                  The original mortgage note evidencing the
Loan and any modifications thereto (if applicable), endorsed by Seller to Bank
of America, N.A., with a complete chain of endorsements from the originator to
Seller, if applicable;

 

(2)                                  A copy of the assignment, unless the
security instrument names Mortgage Electronic Registration System (“MERS”) as
the original mortgagee, executed by Seller to Bank of America Bank, FSB, for the
mortgage or deed of trust securing the mortgage note, in recordable form but
unrecorded, with a complete chain of intervening assignments from the originator
to Seller, if applicable; and

 

(3)                                  A certified or true copy of the mortgage or
deed of trust securing the mortgage note, and any riders thereto.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Additional Required Documents

 

(1)           the first payment letter

 

(2)           loan program identification number (if not included on the
Collateral Data Record)

 

(3)           notification of LPMI

 

(4)           buydown agreement (if applicable)

 

(5)           power of attorney (if applicable)

 

(6)                                  name affidavit (if applicable)

 

(7)                                  credit report

 

(8)                                  AUS certificate (if applicable)

 

(9)                                  MI certificate (if applicable)

 

17

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Secretary’s Certificate

 

I,                                                               , am the duly
elected Secretary of Home Loan Center, Inc. (“Company”), and I hereby certify
that:

 

1.                                       Each of the persons listed below has
been duly elected to, and now holds, the title of the Company set forth opposite
his or her name and is currently serving, in such capacity.  The signature of
each such person set forth opposite his or her title is his or her true and
genuine signature:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                       Attached hereto as Exhibit A is a true
and complete copy of the Company’s board resolutions, which were duly and
validly adopted either at a special or regular meeting or by unanimous consent. 
Such board resolutions authorize the execution of the Early Purchase Program
Addendum to Loan Purchase Agreement, by and between Home Loan Center, Inc. and
Bank of America, N.A.  Such board resolutions have not been amended, modified or
rescinded in any respect and remain in full force and effect, without
modification or amendment, as of the date hereof.

 

 

Dated:

 

 

By:

 

 

 

Secretary

 

18

--------------------------------------------------------------------------------


 

Exhibit A to Secretary’s Certificate

 

(Board resolutions attached)

 

19

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Board Resolutions

 

ACTION BY UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

Home Loan Center, Inc.

 

The undersigned, being all of the Directors currently in office of Home Loan
Center, Inc. (“Company”), hereby consent to and adopt the following resolutions
as if at a meeting of the Board of Directors held on the date first above
written:

 

WHEREAS, the Company desires to sell mortgage loans to Bank of America, N.A.
(“Bank of America”) under an Early Purchase Program Addendum to Loan Purchase
Agreement by and between Bank of America and Company (the “Early Purchase
Program”).

 

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS OF THE COMPANY THAT:

 

1.                                       Company is hereby authorized and
directed to enter into and execute each of the following documents:

 

(a)                                  the Early Purchase Program Addendum to Loan
Purchase Agreement between Company and Bank of America (the “EPP Addendum”);

 

(b)                                 any and all other agreements and documents
in connection with the EPP Addendum,

 

2.                                       Any one of the following officers are
separately and independently authorized and directed to execute and deliver the
EPP Addendum, and to do any and all things which he or she may deem necessary or
desirable in connection with the EPP Addendum, including approving, executing
and delivering any increases, amendments or modifications thereto:

 

Name/Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                       Any one of the following officers
and/or employees is separately and independently authorized to take the
following actions in connection with the Early Purchase Program: (a) request a
purchase of a mortgage loan; (b) sign receipts acknowledging delivery of funds
and documents from Bank of America; (c) request and effect transfers of funds;
and (d) ship and release documents to Bank of America:

 

Name/Title

 

Signature

 

Restrictions (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

 

RESOLVED, FURTHER, that all actions heretofore taken by any authorized officer
of the Company in connection with the transactions contemplated by the foregoing
resolutions be, and each such action hereby is, approved, ratified and affirmed
in all respects.

 

This written consent may be executed by the several members of this Board of
Directors in counterparts.  All the counterparts, or the signed signature
pages thereof attached to one counterpart, shall constitute the appropriate
approval of this written consent and shall be filed with the Minutes of the
proceedings of this Board of Directors.

 

IN WITNESS WHEREOF, the undersigned, being all of the Directors of the Company,
have executed this Unanimous Written Consent, effective as of the date first
written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT H & I

 

(Reserved)

 

22

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Term Sheet for Early Purchase Program

 

1.

 

Fee:

 

Amount:

 

 

 

 

 

 

 

Disbursement Fee:

 

$10.00 per loan, this fee shall be waived if the loan was purchased under the
Repurchase Agreement and a Wire Fee was charged.

 

 

 

 

 

 

 

File Fee:

 

$30.00 per loan, this fee shall be waived if the loan was purchased under the
Repurchase Agreement and a File Fee was charged.

 

 

 

 

 

 

 

Late Document Fee:

 

$10.00 per day

 

 

 

 

 

 

 

Late Documentation Reduction Percentage:

 

5%

 

 

 

 

 

 

 

Review Period Extension Fee:

 

Refer to Section 4 - Holdback Schedule

 

 

 

 

 

2.

 

Minimum Balance for Over/Under Account:

 

$1,875,000

 

 

 

 

 

 

 

Interest on Shortfall Amount:

 

One Month LIBOR Plus 5%

 

 

 

 

 

3.

 

Outstanding Loan Limit:

 

Seventy Five Million Dollars

 

 

 

 

($75,000,000)

 

 

 

 

 

 

 

 

 

 

4.

 

Holdback Schedules:

 

 

 

Review Period Extension*

 

Days over Review
Period

 

Holdback as a percentage of
Initial Purchase Price

 

Review Period Extension
Fee

1-15

 

10%

 

2.00% over the initial SRP
Enhancement Percent

16-30

 

20%

 

2.00% over the initial SRP
Enhancement Percent

31-45

 

30%

 

2.00% over the initial SRP
Enhancement Percent

 

--------------------------------------------------------------------------------

*No more than 7% EPP Loans at any given time shall be subject to a Review Period
Extension.

 

Late Credit File Delivery Holdback

 

Holdback as a
percentage of Initial
Purchase Price

5%

 

23

--------------------------------------------------------------------------------


 

EXHIBIT K

 

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, Bank of America, N.A. (“Bank of America”) and Home Loan Center, Inc.
(“Seller”) have entered into the Early Purchase Program Addendum to Loan
Purchase Agreement, dated as of May 1, 2009 (the “EPP Addendum”), pursuant to
which Bank of America has agreed to purchase loans from Seller under an early
purchase program subject to the terms and conditions set forth therein; and

 

WHEREAS, Seller has agreed to give to Bank of America a power of attorney on the
terms and conditions contained herein in order for Bank of America to take any
action that Bank of America may deem necessary or advisable to accomplish the
purposes of the EPP Addendum;

 

NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints Bank of
America its true and lawful Attorney-in-Fact, with full power and authority
hereby conferred in its name, place and stead and for its use and benefit, to do
and perform the following in connection with the loans to be sold by Seller to
Bank of America under the EPP Addendum (the “EPP Loans”) or as otherwise
provided below:

 

(1)                                  to receive, endorse and collect all checks
made payable to the order of Seller representing any payment on account of the
EPP Loans;

 

(2)                                  to assign or endorse any mortgage, deed of
trust, promissory note or other instrument relating to the EPP Loans;

 

(3)                                  to correct any assignment, mortgage, deed
of trust or promissory note or other instrument relating to the EPP Loans,
including, without limitation, unendorsing and re-endorsing a promissory note to
another investor;

 

(4)                                  to complete lost note affidavits relating
to the EPP Loans;

 

(5)                                  to issue title requests and instructions
relating to the EPP Loans;

 

(6)                                  to give notice to any individual or entity
of its ownership interest in the EPP Loans; and

 

(7)                                  to service and administer the EPP Loans,
including, without limitation, the receipt and collection of all sums payable in
respect of the EPP Loans.

 

Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

 

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

 

Home Loan Center, Inc.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

24

--------------------------------------------------------------------------------


 

WITNESS my hand this                          day of
                                , 20      .

 

STATE OF

 

County of

 

This instrument was acknowledged, subscribed and sworn to before me this
                   day of                                   , by

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

Notary Seal:

 

25

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Automatic Conversion of Loans from Master Repurchase Agreement to Early Purchase
Program

 

Bank of America Warehouse Lending offers an automated function for its customers
to sell loans sold by Seller to Bank of America Warehouse Lending under the
master repurchase agreement to Bank of America Correspondent Lending under Bank
of America’s Early Purchase Program (“EPP Program”).

 

Once the collateral is received by Bank of America Warehouse Lending and a Bank
of America Correspondent Lending loan number is assigned such loan, Bank of
America Warehouse Lending can automatically sell such loans on behalf of Seller
to Bank of America Correspondent Lending under the EPP Program.  A Bank of
America Correspondent Lending loan number can be created by the following
methods:

 

1.               Registration or locking of a loan with Bank of America
Correspondent Lending.

 

2.               A funding package is received by Bank of America Correspondent
Lending.

 

3.               The collateral data record provided to Bank of America
Warehouse Lending indicates the takeout investor as Bank of America
Correspondent Lending.

 

4.               Shipping instructions are provided to Bank of America Warehouse
Lending indicating to ship the collateral to Bank of America Correspondent
Lending.

 

I hereby authorize the sale of eligible loans currently sold by Seller to Bank
of America Warehouse Lending under the master repurchase agreement to be sold by
Bank of America Warehouse Lending on behalf of Seller to Bank of America
Correspondent Lending pursuant to the EPP program.

 

Acknowledged and agreed to by:

 

 

 

 

Home Loan Center, Inc.:

 

Name:

 

Title:

 

26

--------------------------------------------------------------------------------

 